Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 1 of 13 PageID 50708




               EXHIBIT
                 “A”
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 2 of 13 PageID 50709




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


   WESTGATE RESORTS, LTD., a Florida
   limited partnership, by and through its
   general partner WESTGATE RESORTS,
   INC., a Florida corporation, et al.,
                                                  Case No. 6:18-cv-01088-GAP-DCI
                    Plaintiffs,
   vs.

   REED HEIN & ASSOCIATES, LLC d/b/a
   TIMESHARE EXIT TEAM, et al.,

                  Defendants.
   ______________________________________/

         STIPULATED FINAL PERMANENT INJUNCTION ORDER

           This cause having come to be heard upon the Joint Motion and

     Stipulation of Plaintiffs, Westgate Resorts, Ltd., by and through its general

     partner Westgate Resorts, Inc., Westgate Vacation Villas, LLC, Westgate

     Lakes, LLC, Westgate GV at the Woods, LLC, Westgate Towers, LLC,

     Westgate Flamingo Bay, LLC, Westgate Myrtle Beach, LLC, Westgate

     Palace, LLC, Westgate Vacation Villas Owners Association, Inc., Westgate

     Lakes Owners Association, Inc., Westgate Towers Owners Association, Inc.,

     Westgate Town Center Owners Association, Inc., Westgate Towers North

     Owners Association, Inc., Westgate River Ranch Owners Association, Inc.,

     Westgate Palace Owners Association, Inc., Westgate Flamingo Bay, Las

                                           1
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 3 of 13 PageID 50710




     Vegas Owners Association, Inc., Westgate Historic Williamsburg Owners

     Association, Inc., Westgate Park City Resort & Spa Owners Association, Inc.,

     Westgate Myrtle Beach Ocean Front Owners Association, Inc., Cedar Ridge

     at the Woods Condominium Owners Association, Inc., Westgate Branson

     Woods Owners Association, Inc., Grand Vista at Emerald Point

     Condominium Owners Association, Inc., Painted Mountain Golf Villas

     Condominium Association, Inc., Westgate GV at Emerald Pointe, LLC,

     Westgate GV at Painted Mountain LLC, and Westgate Las Vegas Resort,

     LLC, (collectively, "Westgate"), and Defendants, Reed Hein & Associates,

     LLC d/b/a Timeshare Exit Team (“TET”), Brandon Reed (“Reed”), Trevor

     Hein (“Hein”), and Thomas Parenteau (“Parenteau”) (TET, Reed, Hein, and

     Parenteau collectively, the “TET Defendants”) (Westgate and the TET

     Defendants together, the “Parties”), pursuant to Federal Rule of Civil

     Procedure 65(d), for entry of this Stipulated Final Permanent Injunction

     Order ("Permanent Injunction"), and the Parties having further jointly

     stipulated (as detailed below), the following stipulations are incorporated

     herein:

           1.     Westgate filed its Complaint against the TET Defendants in the

     United States District Court for the Middle District of Florida, styled as

     Westgate Resorts, Ltd., etc., et al. v. Reed Hein & Associates, LLC d/b/a Timeshare


                                             2
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 4 of 13 PageID 50711




     Exit Team, et al., Case No. 6:18-cv-01088-GAP-DCI (the “Litigation”). In the

     Litigation, Westgate asserted claims against TET for (1) violation of the

     Lanham Act, 15 U.S.C. § 1125; (2) tortious interference with contractual

     relations; (3) violation of Florida's Deceptive and Unfair Trade Practices Act;

     and (4) conspiracy to commit tortious interference.

           2.     Westgate and the TET Defendants consent and stipulate to the

     entry of this Permanent Injunction to fully resolve the Litigation between

     them only.
          3.    The TET Defendants acknowledge the jurisdiction of this Court

     for purposes of entering and enforcing this Permanent Injunction, and

     waive any further procedural steps, including but not limited to, an

     evidentiary hearing, attendant to the entry of this Permanent Injunction.

           4.     The TET Defendants acknowledges and agree that they enter into

     this Permanent Injunction voluntarily, knowingly, willfully and with full

     understanding of its terms, having reviewed them after due consideration,

     and with opportunity to have separate legal counsel review its terms.

                                    DEFINITIONS

           5.     As used herein, “Westgate” means the named Plaintiffs in the

     Litigation, Westgate Resorts, Ltd., by and through its general partner Westgate

     Resorts, Inc., Westgate Vacation Villas, LLC, Westgate Lakes, LLC, Westgate



                                           3
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 5 of 13 PageID 50712




     GV at the Woods, LLC, Westgate Towers, LLC, Westgate Flamingo Bay, LLC,

     Westgate Myrtle Beach, LLC, Westgate Palace, LLC, Westgate Vacation Villas

     Owners Association, Inc., Westgate Lakes Owners Association, Inc., Westgate

     Towers Owners Association, Inc., Westgate Town Center Owners Association,

     Inc., Westgate Towers North Owners Association, Inc., Westgate River Ranch

     Owners Association, Inc., Westgate Palace Owners Association, Inc., Westgate

     Flamingo Bay, Las Vegas Owners Association, Inc., Westgate Historic

     Williamsburg Owners Association, Inc., Westgate Park City Resort & Spa

     Owners Association, Inc., Westgate Myrtle Beach Ocean Front Owners

     Association, Inc., Cedar Ridge at the Woods Condominium Owners

     Association, Inc., Westgate Branson Woods Owners Association, Inc., Grand

     Vista at Emerald Point Condominium Owners Association, Inc., Painted

     Mountain Golf Villas Condominium Association, Inc., Westgate GV at

     Emerald Pointe, LLC, Westgate GV at Painted Mountain LLC, and Westgate

     Las Vegas Resort, LLC, as well as all parents, affiliated and sister companies

     and their subsidiaries, as well as all resorts and related homeowners

     associations of these named Plaintiffs, and any additional subsidiaries,

     affiliated and sister companies (businesses that share common ownership

     and/or control with other Westgate businesses) and their subsidiaries, resorts




                                           4
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 6 of 13 PageID 50713




     and homeowner associations that may come into existence after entry of this

     Permanent Injunction.

           6.       As used herein, the term “TET Defendants” is defined as stated

     above.

           7.       As used herein, "Westgate Interest" includes:

                a. any timeshare interest developed by Westgate, or any other

                    vacation ownership interest for any timeshare resort for which

                    Westgate, a Westgate affiliated management company or an

                    affiliated owners’ association possesses a lien right over for any

                    promissory note or assessment obligation;

                b. a timeshare interest in any resort acquired or developed by, or that

                    becomes an affiliated resort of Westgate or any of its subsidiaries

                    and/or affiliates after the entry of this Permanent Injunction upon

                    the TET Defendants receiving written notification of the same;

                    and

                c. any timeshare exchange program, home exchange service, travel

                    membership program, vacation club product, direct to

                    consumer rentals, or other travel-based product or service

                    offered by Westgate.

           8.       As used herein, "Westgate Owner" means:


                                              5
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 7 of 13 PageID 50714




                 a. a person who owns a Westgate Interest; or

                 b. person who has an existing payment obligation for a Westgate

                    Interest; or

                 c. any owner of a timeshare ownership program denominated as

                    a Westgate program; or

                 d. any owner or member of any timeshare exchange program,

                    home exchange service, travel membership program, vacation

                    club product, direct to consumer rentals, or other travel-based

                    product or service offered by Westgate.

            9.      As used herein, “TPE” refers to any individual, business and/or

     entity that is in the business of advertising, marketing, soliciting or providing,

     or claims to provide (whether valid or not), the following services, to:

                 a. Cancel, rescind, terminate, or otherwise effectuate an exit from

                    a timeshare interest;

                 b. Cancel, rescind, terminate, reduce or otherwise alleviate any

                    timeshare owner's payment obligation to a timeshare developer

                    and/or any owners' association, whether based upon a

                    promissory note, mortgage, maintenance fee, credit card

                    agreement, or any other contract;

                 c. Assist any timeshare owner in obtaining a refund of any

                    payments made by the timeshare owner and associated with

                                             6
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 8 of 13 PageID 50715




                 any timeshare interest, including but not limited to, mortgage

                 payments, maintenance fees, club dues, and/or the purchase

                 price of the timeshare interest;

              d. Represent, negotiate, obtain, or arrange a surrender, quit claim

                 transfer, transfer to an association, or a deed-in-lieu of

                 foreclosure of a timeshare interest;

              f. Offer or provide timeshare listing, resale, rental, financing,

                 transfer, permanent or temporary trade-in, or other services or

                 programs to any timeshare owner;

              g. Provide, whether for profit or not for profit, any timeshare owner

                 with draft correspondence to send to a timeshare developer, a

                 governmental entity, regulator, or any consumer advocacy

                 group, drafts or templates of papers or pleadings to be filed or

                 submitted in any court action commenced in regard to a

                 timeshare interest and/or any payment obligation in favor of a

                 timeshare developer, or otherwise give any assistance, whether in

                 the provision of forms, templates, samples, instructions or

                 otherwise to any timeshare owner; or

              h. Provide advice or assistance in regard to a debt validation

                 request in connection with a timeshare owner's timeshare


                                           7
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 9 of 13 PageID 50716




                   interest, including but not limited to, regarding the timeshare

                   owner’s exit, termination, cancellation, rescission, or release of

                   a timeshare interest; or

               i. Provide advice or assistance in regard to a timeshare owner’s

                   credit score or credit reporting, or any other service commonly

                   referred to as “credit repair”.

                                     APPLICABLE LAW

             10.        “[A] consent decree must spring from and serve to resolve a

  dispute within the court's subject-matter jurisdiction." Local No. 93, Intl Ass'n of

  Firefighters, AFL-CIO C.L.C. v. City of Cleveland, 478 U.S. 501, 525 (1986). “In

  addition to the law which forms the basis of the claim, the parties’ consent

  animates the legal force of a consent decree.” Id.

             11.        This injunction is entered pursuant to the Florida Deceptive

    and Unfair Trade Practices Act, Fla. Stat. § 501.201, et seq., which is within the

    Court's subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1331 & 1332 and

    28 U.S.C. § 1367.

            12.    This injunction is entered into voluntarily, and without

    admission or determination of any wrongdoing on the part of the TET

    Defendants or acknowledgement that it engaged in enjoined activities.




                                              8
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 10 of 13 PageID 50717




             PROHIBITIONS AGAINST THE TET DEFENDANTS


             13.        It is hereby ORDERED AND ADJUDGED that the TET

   Defendants, individually and/or through its agents and employees, and all

   other persons or entities acting on their behalf, at their direction and/or in

   active participation and/or in concert with them, whether currently known or

   subsequently identified, shall be and agree to be PERMANENTLY

   RESTRAINED AND ENJOINED from, directly or indirectly, engaging in the

   following ("Prohibited Activities") concerning Westgate or Westgate Owners:


               a. Advising or inducing any Westgate Owner to stop paying or to

         breach any financial obligation associated with a Westgate Interest,

         including without limitation any timeshare contract, loan, mortgage, or

         maintenance fees.

               b. Assisting any other person or entity in making any statement,

         directly or by implication, that directs, encourages, or induces a Westgate

         Owner to stop making any payment related to their Westgate Interest;

                   c.   Engaging in any services provided by a TPE, as defined herein,

          for a Westgate Owner in relation to his or her Westgate Interest, including

          without limitation, impersonating a Westgate owner or advising or

          coaching a Westgate owner with regard to correspondence sent to



                                              9
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 11 of 13 PageID 50718




          Westgate or a regulatory or governmental agency concerning the

          termination of any such Westgate Interest;

                   d.   Offering any product or service to a Westgate Owner in relation

          to his or her Westgate Interest;

                   e.   Referring any Westgate Owner to a TPE in connection with

         a Westgate Interest;

                   f.   Referring any Westgate Owner that is not an existing

         customer of the TET Defendants to any third-party credit repair

         organization;

                   g.   Transmitting, communicating, or selling Westgate Owner

         leads, information, records to any person or entity acting as TPE; and

                   h. Mentioning, using or referring in any way to Westgate or to

         this settlement, including without limitation the fact of this settlement or

         the exit of Westgate Owners in any advertising, marketing materials, sales

         presentation, website, social media or any materials disseminated to the

         public.

            14. Notwithstanding the foregoing Prohibited Activities, nothing

      herein is intended to prohibit TET from:




                                              10
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 12 of 13 PageID 50719




                a. Engaging in any conduct or activity in relation to a timeshare

                   interest other than a Westgate Interest, or timeshare owner

                   other than a Westgate Owner;

                b. Engaging in conduct or activity in relation to any Westgate

                   Owner or Westgate Interest that is party to or subject of an

                   agreement with TET prior to the entry of this Injunction Order

                   as permitted in the Confidential Settlement Agreement.

            15.   IT    IS   FURTHER        ORDERED,          ADJUDGED          AND

      DECREED that:

            The Court shall retain jurisdiction over the parties to this Permanent

      Injunction and this case for the purpose of construing, interpreting,

      implementing, and enforcing the terms of this Permanent Injunction.

            In the event of an alleged violation of this Permanent Injunction,

      Westgate shall notify the breaching party, in writing, of the alleged violation,

      with delivery of the notice to Zetrouer Pulsifer, PLLC, c/o Shannon Zetrouer,

      Esq., 313 1st Avenue North #15549, St. Petersburg, FL 33733, via certified mail

      with return receipt requested. If the alleged violator of this Permanent

      Injunction fails to cure the alleged violation within ten (10) business days of

      actual receipt of the notice, and a judicial determination is later made that the

      breaching party(ies) was/were in violation of the terms of this Permanent


                                             11
Case 6:18-cv-01088-GAP-DCI Document 431-1 Filed 07/09/21 Page 13 of 13 PageID 50720




      Injunction, Westgate, in addition to injunctive and other relief the Court may

      provide, shall be entitled to liquidated damages in the amount of $20,000

      (Twenty Thousand Dollars and No Cents) per violation of this Permanent

      Injunction, plus, for continuing violations, $1,000 (One Thousand Dollars and

      No Cents) per day that such violation continues. The Parties stipulate that the

      damages for breaching this Permanent Injunction are speculative, that

      liquidated damages are appropriate in this instance, and that the amount of

      liquidated damages set forth in this Permanent Injunction are reasonable.

            If any provision of this Permanent Injunctions shall be held invalid or

      unenforceable, the remainder shall nevertheless remain in full force and

      effect. If any provision is held invalid or unenforceable with respect to

      particular circumstances, it shall nevertheless remain in full force and effect

      in all other circumstances.

            Each party agrees to bear its own costs and attorney's fees and its

      portion of any court cost.

             IT IS SO ORDERED this ______ day of July, 2021.



                                          __________________________________
                                          HON. GREGORY PRESNELL
                                          United States District Judge
      cc: All Counsel of Record



                                            12
